DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action in response to the Application No.16546764, filed 08/21/2019 is entered.
Claims 1 – 20 are hence entered for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 17 – 20 are objected to because of the following informalities:  
Regarding Claims 17 – 20, the comma (,) after the claim subject matter “A/The non-transitory,“ should be deleted.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Singhal et al. (US 20060106941 A1) in view of Lane et al. (US 20160342571 A1). 	Regarding Claim 1, Singhal et al. disclose a method (“method”, Abstract, paras. [0008] – [0009], Fig. 1, Fig. 2) comprising: 
 	receiving, by a first network device in a network, a data reporting message from a data reporting device, the data reporting message including a first format for a particular data reporting device  ( pars. [0004] – [0009];   “,..user-specified input is received at a network element. The user-specified input indicates the following: one or more criteria that are to be associated with a particular message classification, and one or more actions that are to be associated with the particular message classification,..”,  Fig. 3A, Fig. 3B, paras. [0112] – [0119];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];        “,..AEP 704 serves as either a transparent or explicit messaging gateway which aggregates network packets into application messages and infers the message-level intent by examining the header and payload of a given message,..”,   Fig. 7, paras. [0161] – [0165] ); 
 	adding to the data reporting message, by the first network device, routing data, wherein the adding creates an encapsulated data reporting message (“,..the criteria may indicate a particular string of text that a message needs to contain in order for the message to belong to the associated message classification. For another example, the criteria may indicate a particular path that needs to exist in the hierarchical structure of an XML-formatted message in order for the message to belong to the associated message classification. For another example, the criteria may indicate one or more source IP addresses and/or destination IP addresses from or to which a message needs to be addressed in order for the message to belong to the associated message classification,…”,    Fig. 3A, Fig. 3B, paras. [0112] – [0119];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];  ];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165]); 
 	forwarding, by the first network device, the encapsulated data reporting message to a second network device ( “,..one or more data packets that are destined for a device other than the network element are intercepted by the network element. The data packets may be, for example, data packets that contain IP and TCP headers. The IP addresses indicated in the IP headers of the data packets differ from the network element's IP address,…”,  Fig. 3A, Fig. 3B, paras. [0112] – [0119];     “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165]); 
	transforming, by the second network device, the encapsulated data reporting message into a second format that includes a unified message format, and 
 	forwarding, by the second network device and based on the routing data, the unified data reporting message (“,..network element 104, and more specifically AONS blade 604, may store mapping information that maps FTP (an application layer protocol) to a first combination of IP addresses and/or TCP ports, and that maps HTTP (another application layer protocol) to a second combination of IP addresses and/or TCP ports. Based on this mapping information and the IP addresses and/or TCP ports indicated by the intercepted data packets, AONS blade 604 may determine which application layer protocol (FTP, HTTP, Simple Mail Transfer Protocol (SMTP), etc.) was used to transmit the message,…”, Fig. 3A, Fig. 3B, Fig. 3A, Fig. 3B, paras. [0112] – [0119];    “,… Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];   “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165]), except wherein the transforming creates a unified data reporting message. 
 	Singhal et al. do not disclose explicitly wherein the transforming creates a unified data reporting message.
 	Lane et al. in the same and/or in a similar field of endeavor teach wherein the transforming creates a unified data reporting message (“,...determined whether the endpoint is registered with the unified messaging application (UMA). In aspects, whereas the user callout may have been received at an endpoint registered with the unified messaging application,..”, “,..for applications other than the unified messaging application, content of a notification may be altered (i.e., transformed) such that it can be provided to a team member who is not registered with the unified messaging application. That is, transforming a notification may include translating the notification into a representation readable by a receiving application and may also include reformatting the notification into a structure renderable by a receiving application and/or an identified endpoint,…:, Fig. 4, paras. [0121] – [0123]).    	At time the invention was made it would have been obvious to a person of ordinary skill in the art to modify the teachings of Singhal et al. to include the features of wherein the transforming creates a unified data reporting message as taught by Lane et al. One of ordinary skill in the art would be motivated to do so for providing methods and systems for providing a unified messaging platform (as suggested by Lane et al., see para. [0005]).

 	Regarding Claim 2, the combined system of Singhal et al. and Lane et al. discloses the wherein the unified data reporting message supports real-time network management ( Singhal et al.  :  AONS can also generate automatic responses to significant real-time events, both business and infrastructure-related….”, paras. [0197] – [0202];    Lane et al.    : “,..responding to and commenting on specific elements within a message, participating users are able to easily and efficiently stay abreast of updates and changes in real-time because inline replies occur in one location,…”, paras. [0170] – [1071] ). 

	Regarding Claim 3, the combined system of Singhal et al. and Lane et al. discloses 3. The method of claim 1, wherein the first network device is communicatively coupled to the data reporting device to minimize signal latency between the first network device and the data reporting device ( Singhal et al.  :  an event-based multi-threaded mechanism to maximize throughput while minimizing latency for messages in the AONS node….”, Fig. 20, paras. [0246] – [0247];    “,..responding to and commenting on specific elements within a message, participating users are able to easily and efficiently stay abreast of updates and changes in real-time because inline replies occur in one location,…”, paras. [0170] – [1071] ). 

 	Regarding Claim 4, the combined system of Singhal et al. and Lane et al. discloses the method of claim 1, further comprising: receiving, by a third network device in the network, another data reporting message from another data reporting device, the other data reporting message including a third format for another particular data reporting device; adding to the other data reporting message, by the third network device, routing data based on the type of data in the other data reporting message, wherein the adding creates another encapsulated data reporting message; forwarding, by the third network device, the other encapsulated data reporting message to the second network device; and transforming, by the second network device, the other encapsulated data reporting message into the second format that includes the unified message format, wherein the transforming creates another unified data reporting message (Singhal et al.  :   “,..AONS blade 604 may store mapping information that maps FTP to a first procedure, that maps HTTP to a second procedure, and that maps SMTP to a third procedure. The first procedure may employ a first message termination technique that can be used to extract, from the data packets, a message that was transmitted using FTP. The second procedure may employ a second message termination technique that can be used to extract, from the data packets, a message that was transmitted using HTTP. The third procedure may employ a third message,…”,    Fig. 3A, Fig. 3B, paras. [0126] – [0128];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165];          Lane et al.   :   “,...determined whether the endpoint is registered with the unified messaging application (UMA). In aspects, whereas the user callout may have been received at an endpoint registered with the unified messaging application,..”, “,..for applications other than the unified messaging application, content of a notification may be altered (i.e., transformed) such that it can be provided to a team member who is not registered with the unified messaging application. That is, transforming a notification may include translating the notification into a representation readable by a receiving application and may also include reformatting the notification into a structure renderable by a receiving application and/or an identified endpoint,…:, Fig. 4, paras. [0121] – [0123]).  

 	Regarding Claim 5, the combined system of Singhal et al. and Lane et al. discloses the method of claim 1, wherein the transforming further comprises: storing a unified device data model and a mapping file for the data reporting device, wherein the unified device data model includes a format for data in the data reporting message, and wherein the mapping file includes instructions to map the data in the data reporting message to the unified message format; and applying the mapping file to the data reporting message ( Singhal et al.  :   “,..AONS blade 604 may store mapping information that maps FTP to a first procedure, that maps HTTP to a second procedure, and that maps SMTP to a third procedure. The first procedure may employ a first message termination technique that can be used to extract, from the data packets, a message that was transmitted using FTP. The second procedure may employ a second message termination technique that can be used to extract, from the data packets, a message that was transmitted using HTTP. The third procedure may employ a third message,…”,    Fig. 3A, Fig. 3B, paras. [0126] – [0128];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165];          Lane et al.   :   “,...determined whether the endpoint is registered with the unified messaging application (UMA). In aspects, whereas the user callout may have been received at an endpoint registered with the unified messaging application,..”, “,..for applications other than the unified messaging application, content of a notification may be altered (i.e., transformed) such that it can be provided to a team member who is not registered with the unified messaging application. That is, transforming a notification may include translating the notification into a representation readable by a receiving application and may also include reformatting the notification into a structure renderable by a receiving application and/or an identified endpoint,…:, Fig. 4, paras. [0121] – [0123] ).  

  	Regarding Claim 6, the combined system of Singhal et al. and Lane et al. discloses the method of claim 1, wherein forwarding the unified data reporting message further comprises: publishing the unified data reporting message to a messaging bus for the network (Singhal et al.  :   “,..AONS blade 604 may store mapping information that maps FTP to a first procedure, that maps HTTP to a second procedure, and that maps SMTP to a third procedure. The first procedure may employ a first message termination technique that can be used to extract, from the data packets, a message that was transmitted using FTP. The second procedure may employ a second message termination technique that can be used to extract, from the data packets, a message that was transmitted using HTTP. The third procedure may employ a third message,…”,    Fig. 3A, Fig. 3B, paras. [0126] – [0128];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165];          Lane et al.   :   “,...determined whether the endpoint is registered with the unified messaging application (UMA). In aspects, whereas the user callout may have been received at an endpoint registered with the unified messaging application,..”, “,..for applications other than the unified messaging application, content of a notification may be altered (i.e., transformed) such that it can be provided to a team member who is not registered with the unified messaging application. That is, transforming a notification may include translating the notification into a representation readable by a receiving application and may also include reformatting the notification into a structure renderable by a receiving application and/or an identified endpoint,…:, Fig. 4, paras. [0121] – [0123]).  

 	Regarding Claim 7, the combined system of Singhal et al. and Lane et al. discloses the method of claim 1, further comprising: storing, by the second network device, a new mapping file for a new data reporting device that has been added to the network, wherein the new data reporting device generates a new type of data reporting message including a third format for the new data reporting device; instantiating, by the first network device, a micro-service to receive the new type of data reporting message; and receiving, by the first network device, another data reporting message from the new data reporting device, the other data reporting message including the third format for the new data reporting device (Singhal et al.  :   “,..AONS blade 604 may store mapping information that maps FTP to a first procedure, that maps HTTP to a second procedure, and that maps SMTP to a third procedure. The first procedure may employ a first message termination technique that can be used to extract, from the data packets, a message that was transmitted using FTP. The second procedure may employ a second message termination technique that can be used to extract, from the data packets, a message that was transmitted using HTTP. The third procedure may employ a third message,…”,    Fig. 3A, Fig. 3B, paras. [0112] – [0119];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165]). 

 	Regarding Claim 8, the combined system of Singhal et al. and Lane et al. discloses the method of claim 7, further comprising: adding to the other data reporting message, by the first network device, routing data for the other data reporting message, wherein the adding creates another encapsulated data reporting message; and forwarding, by the first network device, the other encapsulated data reporting message to the second network device (Singhal et al.  :   “,..the criteria may indicate a particular string of text that a message needs to contain in order for the message to belong to the associated message classification. For another example, the criteria may indicate a particular path that needs to exist in the hierarchical structure of an XML-formatted message in order for the message to belong to the associated message classification. For another example, the criteria may indicate one or more source IP addresses and/or destination IP addresses from or to which a message needs to be addressed in order for the message to belong to the associated message classification,…”,    Fig. 3A, Fig. 3B, paras. [0112] – [0119];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165]). 

 	Regarding Claim 9, the combined system of Singhal et al. and Lane et al. discloses the method of claim 1, wherein the second network device is located in a central processing layer that includes a collection of second network devices located in different geographic regions ( Singhal et al.    :  Fig. 1, paras. [0073] – [0078], Fig. 7, paras. [0161] – [0174], Fig. 10 – Fig. 18;      and Lane et al.. Fig. 1, paras. [0035] – [0040] ).

 	Regarding Claim 10, Singhal et al. disclose a system ( “,..an overview of one embodiment of a system in which one or more network elements convert application layer protocol-conformant messages into "canonical" messages that that are application layer protocol-independent,…”, Fig. 1, paras. [0017], [0073] – [0078] ) comprising: 
 	a first network device in a network, the first network device comprising a first communication interface, a first memory that stores first instructions, and a first processor that executes the first instructions to: 
 	receive a data reporting message from a data reporting device, the data reporting message including a first format for a particular data reporting device, add routing data to the data reporting message, wherein the adding creates an encapsulated data reporting message, and forward the encapsulated data reporting message to a second network device; and 
 	the second network device, the second network device comprising a second communication interface, a second memory that stores second instructions, and a second processor that executes the second instructions to: transform the encapsulated data reporting message into a second format that includes a unified message format, wherein the transforming creates a unified data reporting message, and 
 	forward, based on the routing data, the unified data reporting message. 
 	(The claim subject matters in the main body of Claim 10 are the same and/or are similar to the limitations in the main body of Claim 1, same rationale addressed in Claim 1 for rejection under 35  U.S.C. 103 adapts for the rejection of Claim 10 under 35 U.S.C. 103).

 	Regarding Claim 11, the combined system of Singhal et al. and Lane et al. discloses the system of claim 10, wherein the first network device is configured to receive data from a type of data reporting device corresponding to the particular data reporting device ( Singhal et al.  :  AONS can also generate automatic responses to significant real-time events, both business and infrastructure-related….”, paras. [0197] – [0202];    Lane et al.    : “,..responding to and commenting on specific elements within a message, participating users are able to easily and efficiently stay abreast of updates and changes in real-time because inline replies occur in one location,…”, paras. [0170] – [1071] ). 

 	Regarding Claim 12, the combined system of Singhal et al. and Lane et al. discloses the system of claim 10, further comprising: a third network device in the network, the third network device comprising a third communication interface, a third memory that stores third instructions, and a third processor that executes the third instructions to: receive another data reporting message from another data reporting device, the other data reporting message including a third format for a different particular data reporting device, add to the other data reporting message different routing data, wherein the adding creates another encapsulated data reporting message, and forward the other encapsulated data reporting message to the second network device (Singhal et al.  :   “,..AONS blade 604 may store mapping information that maps FTP to a first procedure, that maps HTTP to a second procedure, and that maps SMTP to a third procedure. The first procedure may employ a first message termination technique that can be used to extract, from the data packets, a message that was transmitted using FTP. The second procedure may employ a second message termination technique that can be used to extract, from the data packets, a message that was transmitted using HTTP. The third procedure may employ a third message,…”,    Fig. 3A, Fig. 3B, paras. [0126] – [0128];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165];          Lane et al.   :   “,...determined whether the endpoint is registered with the unified messaging application (UMA). In aspects, whereas the user callout may have been received at an endpoint registered with the unified messaging application,..”, “,..for applications other than the unified messaging application, content of a notification may be altered (i.e., transformed) such that it can be provided to a team member who is not registered with the unified messaging application. That is, transforming a notification may include translating the notification into a representation readable by a receiving application and may also include reformatting the notification into a structure renderable by a receiving application and/or an identified endpoint,…:, Fig. 4, paras. [0121] – [0123]).  . 

 	Regarding Claim 13, the combined system of Singhal et al. and Lane et al. discloses the system of claim 12, wherein the second processor further executes the instructions to: transform the other encapsulated data reporting message into the second format that includes the unified message format, wherein the transforming creates another unified data reporting message ( Singhal et al.  :   “,..AONS blade 604 may store mapping information that maps FTP to a first procedure, that maps HTTP to a second procedure, and that maps SMTP to a third procedure. The first procedure may employ a first message termination technique that can be used to extract, from the data packets, a message that was transmitted using FTP. The second procedure may employ a second message termination technique that can be used to extract, from the data packets, a message that was transmitted using HTTP. The third procedure may employ a third message,…”,    Fig. 3A, Fig. 3B, paras. [0126] – [0128];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165];          Lane et al.   :   “,...determined whether the endpoint is registered with the unified messaging application (UMA). In aspects, whereas the user callout may have been received at an endpoint registered with the unified messaging application,..”, “,..for applications other than the unified messaging application, content of a notification may be altered (i.e., transformed) such that it can be provided to a team member who is not registered with the unified messaging application. That is, transforming a notification may include translating the notification into a representation readable by a receiving application and may also include reformatting the notification into a structure renderable by a receiving application and/or an identified endpoint,…:, Fig. 4, paras. [0121] – [0123] ).  

 	Regarding Claim 14, the combined system of Singhal et al. and Lane et al. discloses the system of claim 10, wherein the second processor further executes the instructions to: store a unified device data model and a mapping file for the data reporting device, wherein the unified device data model includes a format for data in the data reporting message, and wherein the mapping file includes instructions to map the data in the data reporting message to the unified message format; and apply the mapping file to the data reporting message ( Singhal et al.  :   “,..AONS blade 604 may store mapping information that maps FTP to a first procedure, that maps HTTP to a second procedure, and that maps SMTP to a third procedure. The first procedure may employ a first message termination technique that can be used to extract, from the data packets, a message that was transmitted using FTP. The second procedure may employ a second message termination technique that can be used to extract, from the data packets, a message that was transmitted using HTTP. The third procedure may employ a third message,…”,    Fig. 3A, Fig. 3B, paras. [0126] – [0128];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165];          Lane et al.   :   “,...determined whether the endpoint is registered with the unified messaging application (UMA). In aspects, whereas the user callout may have been received at an endpoint registered with the unified messaging application,..”, “,..for applications other than the unified messaging application, content of a notification may be altered (i.e., transformed) such that it can be provided to a team member who is not registered with the unified messaging application. That is, transforming a notification may include translating the notification into a representation readable by a receiving application and may also include reformatting the notification into a structure renderable by a receiving application and/or an identified endpoint,…:, Fig. 4, paras. [0121] – [0123] ).  

 	Regarding Claim 15, the combined system of Singhal et al. and Lane et al. discloses 15. The system of claim 10, wherein, when sending the unified data reporting message, the second processor further executes the instructions to: publish the unified data reporting message to a messaging bus for the network (Singhal et al.  :   “,..AONS blade 604 may store mapping information that maps FTP to a first procedure, that maps HTTP to a second procedure, and that maps SMTP to a third procedure. The first procedure may employ a first message termination technique that can be used to extract, from the data packets, a message that was transmitted using FTP. The second procedure may employ a second message termination technique that can be used to extract, from the data packets, a message that was transmitted using HTTP. The third procedure may employ a third message,…”,    Fig. 3A, Fig. 3B, paras. [0126] – [0128];          “,…Action 402 indicates that the content of the message should be modified in a specified manner. Action 404 indicates that a specified event should be written to a specified log. Action 406 indicates that the message's destination should be changed to a specified destination. Action 408 indicates that the message's format should be translated into a specified message format. Action 410 indicates that the application layer protocol used to transmit the message should be changed to a specified application layer protocol,…”, Fig. 4, paras. [0134] – [0135];    “,..infers the message-level intent by examining the header and payload of a given message, relating the message to the appropriate context, optionally applying appropriate policies (e.g. message encryption, transformation, etc.) and then routing the message towards the message's application destination via a network switch.”,   Fig. 7, paras. [0161] – [0165];          Lane et al.   :   “,...determined whether the endpoint is registered with the unified messaging application (UMA). In aspects, whereas the user callout may have been received at an endpoint registered with the unified messaging application,..”, “,..for applications other than the unified messaging application, content of a notification may be altered (i.e., transformed) such that it can be provided to a team member who is not registered with the unified messaging application. That is, transforming a notification may include translating the notification into a representation readable by a receiving application and may also include reformatting the notification into a structure renderable by a receiving application and/or an identified endpoint,…:, Fig. 4, paras. [0121] – [0123]).  

 	Regarding Claim 16, the combined system of Singhal et al. and Lane et al. discloses 16. The system of claim 10, wherein the second network device is located in a central processing layer that includes a collection of second network devices located in different geographic regions ( Singhal et al.    :  Fig. 1, paras. [0073] – [0078], Fig. 7, paras. [0161] – [0174], Fig. 10 – Fig. 18;      and Lane et al.. Fig. 1, paras. [0035] – [0040] ).

  	Regarding Claim 17, Singhal et al. disclose a non-transitory, computer-readable storage medium storing instructions executable by a processor of a first network element ( “,..using one or more computer programs running on a network element such as a proxy device,…”, “,..Computer system 500 also includes a main memory 506, such as a random access memory (RAM), flash memory, or other dynamic storage device, coupled to bus 502 for storing information and instructions to be executed by processor 504. Main memory 506 also may be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 504,…”, Fig. 5, paras. [0260] – [0263] ), which when executed cause the first network element to: 
 	receive a data reporting message from a data reporting device, the data reporting message including a first format for a particular data reporting device; add routing data to the data reporting message, wherein the adding creates an encapsulated data reporting message; and 
 	forward the encapsulated data reporting message to a second network device, wherein the second network device transforms the encapsulated data reporting message into a second format, based on a unified device data model, that creates a unified data reporting message. 
 	(The claim subject matters in the main body of Claim 17 are the same and/or are similar to the limitations in the main body of Claim 1, same rationale addressed in Claim 1 for rejection under 35  U.S.C. 103 adapts for the rejection of Claim 17 under 35 U.S.C. 103).

 	Regarding Claim 18, the combined system of Singhal et al. and Lane et al. discloses the non-transitory, computer-readable medium of claim 17, wherein the unified data reporting message supports real-time monitoring ( Singhal et al.  :  AONS can also generate automatic responses to significant real-time events, both business and infrastructure-related….”, paras. [0197] – [0202];    Lane et al.    : “,..responding to and commenting on specific elements within a message, participating users are able to easily and efficiently stay abreast of updates and changes in real-time because inline replies occur in one location,…”, paras. [0170] – [1071] ). 
	
 	Regarding Claim 19, the combined system of Singhal et al. and Lane et al. discloses the non-transitory, computer-readable storage medium of claim 17, wherein the first network element comprises a virtual network function configured to receive messages from a type of data reporting device corresponding to a particular data reporting device ( Singhal et al.    :  Fig. 1, paras. [0073] – [0078], Fig. 7, paras. [0161] – [0174], “,…capability allows AONS to provide a common interface (service virtualization) for messages handled by different applications, with AONS examining message type or fields in the content (part number, account type, employee location, customer zip code, etc.) to route the message to the appropriate application,…”, paras. [0204] – [0205], [0220]; Fig. 10 – Fig. 18;      and Lane et al.. Fig. 1, paras. [0035] – [0040],  “,..a virtual private network (VPN), and the like, via cellular, wired, wireless, Wi-Fi, or other technology,…”, paras. [0171] – [0173] ).
	
 	Regarding Claim 20, the combined system of Singhal et al. and Lane et al. discloses the non-transitory, computer-readable storage medium of claim 17, wherein the data reporting device includes a network device in one of a wireless access network, a core network, or a backhaul network ( Singhal et al.    :  Fig. 1, paras. [0073] – [0078], Fig. 7, paras. [0161] – [0174], Fig. 10 – Fig. 18;      and Lane et al.. Fig. 1, paras. [0035] – [0040],  “,..via cellular, wired, wireless, Wi-Fi, or other technology,…”, paras. [0171] – [0173] ).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vaswani et al. (US 2009/0115616 A1) Electronic Meter for Networked Meter Reading
Tsui et al. (US 20040167912 A1) Unified Logging Service for Distributed Applications
Staggs et al. (US 9525606 B1) Differntail Processing of Data Streams Based on Protocols

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        <2Q21::03_10_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411